FAIRFAX News Release TSX Stock Symbol:FFH and FFH.U TORONTO, September 24, 2013 INTENTION TO MAKE A NORMAL COURSE ISSUER BID Fairfax Financial Holdings Limited (“Fairfax”) (TSX: FFH)(TSX: FFH.U) announces that it intends to make a Normal Course Issuer Bid, subject to regulatory approval, for up to 800,000 of its subordinate voting shares through the facilities of the Toronto Stock Exchange (the “TSX”).Purchases will be made in accordance with the rules and policies of the TSX and subordinate voting shares purchased will be cancelled. As at September 23, 2013, Fairfax had 19,865,653 outstanding subordinate voting shares and the maximum number of subordinate voting shares to be purchased under the bid represents approximately 5% of the public float of 16,736,488 subordinate voting shares of Fairfax.The average daily trading volume of the subordinate voting shares of Fairfax on the TSX for the six months ended August 31, 2013, calculated in accordance with the rules of the TSX for the purposes of the bid, is 21,105 subordinate voting shares.In accordance with the rules of the TSX, 25% of that average daily trading volume (5,276) represents Fairfax’s daily limit (excluding permitted block purchases) for purchases under the bid made through the facilities of the TSX.This bid will commence September 26, 2013 and may extend until September 25, 2014. From time to time, when Fairfax does not possess material nonpublic information about itself or its securities, it may, in accordance with the requirements of applicable securities laws and the TSX, enter into a pre-defined plan with its broker to allow for the purchase of its subordinate voting shares under the bid at times when it ordinarily would not be active in the market due to its own internal trading blackout periods. Fairfax is making this Normal Course Issuer Bid because it believes that in appropriate circumstances its subordinate voting shares represent an attractive investment opportunity and that, consequently, purchases under the bid will enhance the value of the subordinate voting shares held by the remaining shareholders. Fairfax has purchased 116,391 of its subordinate voting shares during the last twelve months at a weighted average price per subordinate voting share of Cdn. $370.15. Fairfax Financial Holdings Limited is a financial services holding company which, through its subsidiaries, is engaged in property and casualty insurance and reinsurance and investment management. -30- For further information contact:John Varnell, Vice President, Corporate Development at (416) 367-4941 FAIRFAX FINANCIAL HOLDINGS LIMITED 95 Wellington Street West, Suite 800, Toronto Ontario M5J 2N7 Telephone 416/elecopier 367 4946
